Citation Nr: 1113466	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for schizophrenia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to September 1969.  

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.  

In January 2010, the Board remanded the claim to afford the Veteran a VA examination.  As the requested examination was conducted, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

During the appeal period, there have been no psychiatric symptoms that interfere with occupational and social functioning or psychiatric symptoms that require continuous medication.


CONCLUSION OF LAW

The criteria for a compensable rating for schizophrenia have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in November 2007.  The Veteran was notified of the type of evidence needed to substantiate the claim for increase, namely, evidence to show that the disability has worsened and the effect the disability has on employment.  

The Veteran was further notified that VA would obtain VA records and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Pursuant to his claim for increase, the Veteran was accorded two VA examinations.  Both examinations included a mental status evaluation, an interview of the Veteran, findings sufficient to rate the disorder under the appropriate rating criteria.  For these reasons, these examinations are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to comply with the duty to assist.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In a rating decision dated in December 1969, the RO granted service connection for schizophrenia and assigned a noncompensable rating.  

In October 2007, the Veteran filed the current claim for increase.

On VA examination in December 2007, the Veteran complained of difficulty sleeping.  He stated that he did not like to be around people.  He reported that he was employed as a truck driver, and had not lost any time from work because of his disability.  He stated that he never married.  The examiner noted that the Veteran did not admit to any psychotic symptomatology and the Veteran had not had any psychotic symptoms since the 1960s.  

On mental status examination, the Veteran was oriented, cooperative, appropriately dressed, and made good eye contact.  His speech was of normal rate and tone.  There was no loosening of associations or flight of ideas.  His mood was euthymic, and his affect appropriate.  Memory was intact, and the Veteran denied hallucinations or suicidal or homicidal ideation.  No delusions or paranoia was detected.  Other than irritability the Veteran endorsed no impulse control problems and he displayed no evidence of other symptoms that would interfere with his activities of daily living.  The Global Assessment of Functioning (GAF) score was 70, with a GAF of 75 over the past year.

In 2009, the e Veteran testified that he did not like to be around people and he had difficulty sleeping through the night.  He testified that he was a truck driver and that he had not missed much work.  He also testified that he might fly off the handle, and was sometimes forgetful.  He denied any suicidal or homicidal ideation, and admitted that he was not under psychiatric care. 

On VA examination in February 2010, the Veteran complained of difficulty sleeping.  He denied any other difficulties.  He reported that he was employed as a truck driver.  He denied any current treatment for his psychiatric disorder.  On mental status examination, he was oriented, cooperative, appropriately dressed, and made good eye contact.  Speech was unremarkable, and his mood was euthymic.  Memory was normal.  The Veteran denied hallucinations, suicidal or homicidal ideation, delusions or panic attacks.  Impulse control was good, and there was no inappropriate or ritualistic behavior.  The diagnosis was schizophrenia in remission.  According to the examiner, the Veteran's sleep impairment was most likely attributable to sleep apnea, and not to psychological distress.  The examiner added that the Veteran's psychiatric symptom were not severe enough to interfere with occupational and social functioning.  The GAF score was 75.

Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).






Rating Criteria 

Schizophrenia is currently rated as noncompensable under Diagnostic Code 9203, which is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400.


Global Assessment of Functioning

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 71-80 indicates that if symptoms are present, the symptoms are transient and expectable reactions to psychosocial stressors, and result in no more than slight impairment in social, occupational, or school functioning.  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  


Analysis

On VA examinations in 2007 and 2010, the Veteran exhibited no psychotic symptoms.  His only complaints were he did not like to be around people and sleep impairment, which the VA examiner in 2010 attributed to sleep apnea, not to the service-connected schizophrenia.  The Veteran is employed and had not lost time from work because service-connected schizophrenia.   The Veteran is not treatment and he is  not on medication.  Although he stated he may fly off the handle, there was no evidence of any difficulty with impulse control.  The GAF scores during the appeal period ranged between 70 and 75.  Based on the evidence of record the Veteran's symptoms do not interfere with occupational and social functioning, and do not require medication.  Accordingly, the preponderance of the evidence is against a compensable rating for schizophrenia at any time during the appeal period, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

A staged rating is not warranted as the Veteran's disability picture remained constant throughout the appeal period.  Hart, 21 Vet. App. 505.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.





If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

Here, the rating criteria reasonably describe the Veteran's symptoms and provide for a higher rating for additional or more severe symptoms.  Therefore the disability picture is contemplated by the Rating Schedule.  Consequently, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

A compensable rating for schizophrenia is denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


